DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 4/12/2022, with respect to the rejection(s) of claim(s) 1-16 under Kai and Shure have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato and Patton.
Allowable Subject Matter
Claims 17, 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Kimura in view of and further in view of Sato disclose a method comprising: receiving, by a first microphone, an audio signal from a second microphone via an XLR connector; detecting sound by the first microphone; selecting, from plurality of digital signal processing modes, a selected digital signal processing mode: adjusting one or more parameters of the selected digital signal processing mode based on a target gain; and outputting, via a universal serial bus (USB) connector, a digital signal based on both the audio signal received via the XLR connector and the detected sound; but do not expressly disclose performing, in accordance with the selected digital signal processing mode and the one or more parameters, digital signal processing of the sound detected by the first microphone and the audio signal from the second microphone to produce the digital signal.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “performing, in accordance with the selected digital signal processing mode and the one or more parameters, digital signal processing of the sound detected by the first microphone and the audio signal from the second microphone to produce the digital signal”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0063613 A1) in view of Shin (US 2011/0103617 A1).
Regarding claim 1, Sato et al disclose a microphone comprising: a microphone element configured to detect sound (Sato et al; Para [0066]); a digital signal processor configured to process a first audio signal that is based on the sound in accordance with a selected one of a plurality of digital signal processing modes (Sato et al; Para [0096]; plurality of processing based on scene selection), wherein each of the plurality of digital signal processing modes is for processing the first audio signal in a different way (Sato et al; Para [0096]) and automatically adjusting one or more parameters of the selected one of the plurality of digital signal processing modes (Sato et al; Para [0096]; modify sensitivity and compression parameter based on scene) ; and a first connector configured to output a digital signal resulting from processing the first audio signal in accordance with the selected one of the plurality of digital signal processing modes (Sato et al; Para [0085]; headphone terminal 55 and serial interface 61); but do not expressly disclose based on a target gain. However, in the same field of endeavor, Shin disclose a microphone wherein each of the plurality of digital signal processing modes is associated with a different target gain (Shin; Para [0045]; gain value depend on target gain-interpreted by predetermined level- and distance interpreted as mode). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain determination taught by Shin as gain determination in the microphone device processing taught by Sato. The motivation to do so would have been to decrease the complexity of the gain determination.

Regarding claim 2, Sato et al in view of Shin disclose the microphone of claim 1, wherein each of the plurality of digital signal processing modes comprises a different combination of a microphone position setting and a tone setting (Sato et al; Para [0174]; [0216]).

Regarding claim 3, Sato et al in view of Shin disclose the microphone of claim 1, wherein each of the plurality of digital signal processing modes is associated with a different setting comprising at least one of the following settings: a gain control setting, an equalization setting, a de-essing setting, a bass setting, a limiter setting, or an audio compression setting (Sato et al; Para [0174]; [0216]).

Regarding claim 4, Sato et al in view of Shin disclose the microphone of claim 1, wherein the microphone is a directional dynamic microphone (Sato et al; Para [0066]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0063613 A1) in view of Shin (US 2011/0103617 A1) and further in view of Patton (US 2009/0304196 A1).
Regarding claim 6, Sato et al in view of Shin disclose the microphone of claim 1, but do not expressly disclose wherein the first connector is a universal serial bus (USB) connector. However, in the same field of endeavor, Patton discloses a microphone wherein the first connector is a universal serial bus (USB) connector (Patton; Para [0013]; USB connector). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the connector taught by Patton as connector in the microphone device processing taught by Sato. The motivation to do so would have been the reduction of power consumption.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0063613 A1) in view of Shin (US 2011/0103617 A1) and further in view of Escott et al (US 2007/0003078 A1).
Regarding claim 7, Sato et al in view of Shin disclose the microphone of claim 1, but do not expressly disclose but do not expressly disclose wherein each of the plurality of digital signal processing modes is associated with a different target gain (Kai et al; Para [0127]). However, in the same field of endeavor, Escott et al disclose a microphone wherein each of the plurality of digital signal processing modes is associated with a different target gain (Escott et al; Para [0045]; dynamic range depend on processing). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain range taught by Escott as gain determination in the microphone device processing taught by Sato. The motivation to do so would have been to increase the accuracy of the computed gain.

Claim(s) 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2009/0304196 A1) in view of Shin (US 2011/0103617 A1).
Regarding claim 11, Patton discloses a method comprising: generating a first audio signal based on sound detected by a microphone element of a microphone (Patton; Para [0007]); selecting, from a plurality of digital signal processing modes, a selected digital signal processing mode, wherein each of the plurality of digital signal processing modes for processing the first audio signal in a different way (Patton; Knob 1 Knob 2 are selected for different processing; Para [0019]-[0020]); performing, by the microphone, digital signal processing of the first audio signal in accordance with the selected digital signal processing mode and using the one or more adjusted parameters (Patton; Knob 1 Knob 2 are selected for different processing; Para [0019]-[0020]; frequency filter; automatic pitch correction and automatic gain control are performed based on parameters like gain level filter frequency and tone); generating, by the microphone, a digital audio signal based on the digital signal processing that is performed (Patton; Para [0013]; USB output digital signal); and outputting the digital audio signal via a first connector of the microphone (Patton; Para [0023];) but do not expressly disclose automatically adjusting one or more parameters of the selected digital signal processing mode based on a target gain. However, in the same field of endeavor, Shin disclose a microphone wherein each of the plurality of digital signal processing modes is associated with a different target gain (Shin; Para [0045]; gain value depend on target gain-interpreted by predetermined level- and distance interpreted as mode). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gain determination taught by Shin as gain determination in the microphone device processing taught by Patton. The motivation to do so would have been to decrease the complexity of the gain determination.

Regarding claim 13, Patton in view of Shin disclose the method of claim 11, wherein each of the plurality of digital signal processing modes is associated with a plurality of settings for at least one of the following audio processing aspects: an equalization setting, a de-essing setting, a bass setting, a limiter setting, or an audio compression setting (Patton; Para [0019]-[0022]).

Regarding claim 14, Patton in view of Shin disclose the method of claim 11, wherein further wherein the first connector comprises a universal serial bus (USB) connector (Patton; Para [0023];). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2009/0304196 A1) in view of Shin (US 2011/0103617 A1) and further in view of Sato et al (US 2012/0063613 A1).
Regarding claim 12, Patton in view of Shin disclose the method of claim 11, but do not expressly disclose wherein each of the plurality of digital signal processing modes comprises a combination of a microphone position setting and a tone setting. However, in the same field of endeavor, Sato et al disclose a microphone wherein each of the plurality of digital signal processing modes is associated with a different target gain (Sato et al; Para [0174]; [0216]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the processing taught by Sato as processing in the microphone device processing taught by Patton. The motivation to do so would have been to increase the accuracy of the computed gain.

Claim 5 is/are reject under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0063613 A1) in view of Shin (US 2011/0103617 A1) and further in view of Bruwer (US 2013/0093500 A1) and further in view of Takashi et al (JP 2007-325141 A1). 
Regarding claim 5, Sato et al in view of Shin disclose the microphone of claim 1, but do not expressly disclose further comprising a body that comprises a capacitive-touch interface configured to allow for manual adjustment of at least one setting of the microphone, but do not expressly disclose wherein the body comprises at least a portion that has an curved outer shape, and wherein the capacitive-touch interface is curved in conformance with the curved outer shape. However, Bruwer et al disclose a microphone a body that comprises a capacitive-touch interface configured to allow for manual adjustment of at least one setting of the microphone (Bruwer et al; Fig 2; Para [0099]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the touch interface taught by Bruwer as user interface in the device taught by Sato. The motivation to do so would have been to offer a simple structure of interface to the user. Moreover, Takashi et al disclose a microphone wherein the body comprises at least a portion that has an curved outer shape, and wherein the capacitive-touch interface is curved in conformance with the curved outer shape (Takashi et al; Fig 2; Para [0012]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the touch interface taught by Takashi as user interface in the device taught by Sato. The motivation to do so would have been to improve the aesthetics of interface to the user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0063613 A1) in view of Shin (US 2011/0103617 A1) and further in view of Adams et al (US 2013/0121504 A1).
Regarding claim 8, Sato et al in view of Shin et al disclose the microphone of claim 1, but do not expressly disclose wherein the first connector is configured to receive a control signal from another device indicating the selected one of the plurality of digital signal processing modes. However, Adams et al disclose a microphone wherein the first connector is configured to receive a control signal from another device indicating the selected one of the plurality of digital signal processing modes (Adams et al; Para [0073]; control channel transmitting gains settings). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control channel taught by Adams as control channel in the device taught by Sato. The motivation to do so would have been to offer a simple structure of interface to the user.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0063613 A1) in view of Shin (US 2011/0103617 A1) and further in view of Kimura et al (JP 2005039531A) and further in view of Xinyuan et al (CN 209170600U).
Regarding claim 9, Sato et al in view of Shin disclose the microphone of claim 1, but do not expressly disclose wherein the first connector is a universal serial bus (USB) connector, further comprising an XLR connector configured to receive an analog second signal, wherein the microphone is configured to output, via the USB connector, a digital signal based on both the analog second audio signal received via the XLR connector and the first audio signal. However, in the same field of endeavor, Kimura discloses a method comprising: further comprising a connector configured to receive an analog second signal (Kimura et al; Fig 1; receiving audio from mic B), wherein the microphone is configured to output, via the USB connector, a digital signal based on both the analog second audio signal received via the XLR connector and the first audio signal (Kimura et al; Fig 1; USB interface 20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the connector taught by Kimura as connector in the device taught by Sato. The motivation to do so would have been to provide a plurality of options to the user. Moreover, in the same field of endeavor, Xinyuan et al disclose a microphone converter wherein the analog connector is an XLR connector (Xinyuan et al; Page 2; lines 25-35 XLR connector to digital circuit). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the connector taught by Xinyuan as user interface in the device taught by Sato. The motivation to do so would have been to improve the convenience of the connection to a digital host.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0063613 A1) in view of Shin (US 2011/0103617 A1) and further in view of Kimura et al (JP 2005039531A) and further in view of Xinyuan et al (CN 209170600U) and further in view of Gwinn et al (GB 2488182 A).
Regarding claim 10, Sato et al in view of Shin and further in view of Kimura and further in view of Xinyuan disclose the microphone of claim 9, wherein the one or more parameters are selected from one or more of the following parameters: attack, hold, or decay. However, in the same field of endeavor, Gwinn et al disclose a microphone converter wherein the one or more parameters are selected from one or more of the following parameters: attack, hold, or decay (Gwinn et al; Page 11; lines 40-55). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the parameters taught by Gwinn as parameters in the processor taught by Sato. The motivation to do so would have been to improve the quality of the audio signal outputted by the microphone.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2009/0304196 A1) in view of Shin (US 2011/0103617 A1) and further in view of Adams et al (US 2013/0121504 A1).
Regarding claim 15, Patton in view of Shin disclose the method of claim 11, but do not expressly disclose further comprising receiving, via the first connector, a control signal, wherein the selecting comprises selecting the selected digital signal processing mode based on the control signal. However, Adams et al disclose a microphone wherein the first connector is configured to receive a control signal from another device indicating the selected one of the plurality of digital signal processing modes (Adams et al; Para [0073]; control channel transmitting gains settings). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control channel taught by Adams as control channel in the device taught by Patton. The motivation to do so would have been to offer a simple structure of interface to the user.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2009/0304196 A1) in view of Shin (US 2011/0103617 A1) and further in view of Kimura et al (JP 2005039531 A).
Regarding claim 16, Patton in view of Shin disclose the method of claim 11, but do not expressly disclose further comprising receiving, via a second connector of the microphone, a second audio signal, wherein the performing digital signal processing comprises performing, by the microphone, digital signal processing of the first audio signal and the second audio signal in accordance with the selected digital signal processing mode. However, in the same field of endeavor, Kimura discloses a method further comprising receiving, via a second connector of the microphone, a second audio signal (Kimura et al; Fig 1; receiving audio from mic B), wherein the performing digital signal processing comprises performing, by the microphone, digital signal processing of the first audio signal and the second audio signal in accordance with the selected digital signal processing mode (Kimura et al; Fig 1; USB interface 20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the converter taught by Kimura as connector in the device taught by Patton. The motivation to do so would have been to improve the convenience of the connection to a digital host.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651